Order filed October 25, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              No. 14-17-00878-CR
                              NO. 14-17-00879-CR

                 KRISTI RHODES DELAGARZA, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
             Trial Court Cause Nos. MD-0365735 and MD-365736

                                   ORDER


      In cause number 14-17-00878-CR, trial court cause number MD-0365736,
appellant was convicted by a jury of driving while intoxicated and the jury found
that appellant had a prior conviction for the same offense. In cause number 14-17-
00879-CR, trial court cause number MD-0365735, appellant was convicted by a jury
of possession of less than 28 grams of a controlled substance in Penalty Group 3.

      Appellant filed a brief on March 30, 2018 in which she raised a single issue
related to her conviction for driving while intoxicated. Appellant did not raise a
separate issue challenging her conviction for possession of less than 28 grams of a
controlled substance in Penalty Group 3 in cause number 14-17-00879-CR.
       We advised the parties on July 24, 2018 that appellant’s counsel James M.
Bennet’s failure to raise any issues addressing the evading arrest or detention with
previous conviction without following the procedures of Anders v. California, 386
U.S. 738, 742–44 (1967) deprives appellant of effective assistance of counsel. We
ordered Bennett to file an amended brief in compliance with the appellate rules and
the Anders procedure by August 23, 2018.           Because Bennett neither filed an
amended brief nor responded to our notice that the amended brief was past due, we
abated the case on September 18, 2018, and ordered the trial court to conduct a
hearing to determine whether appellant desires to prosecute her appeals, whether she
is indigent, the reason for the failure to file an amended brief, and a date certain when
appellant’s amended brief would be filed.

       Bennett failed to appear at the hearing on October 3, 2018. The trial court
determined that appellant remains indigent and desires to prosecute appeals from
both convictions. The trial court accordingly removed Bennett from the case, and
on October 8, 2018, appointed Zachary S. Maloney to represent appellant. On
October 9, 2018, the trial court’s findings of fact and conclusions of law were filed
in this Court; however, the findings do not state a date certain on which the amended
brief will be filed.

       We accordingly reinstate this consolidated appeal on the Court’s active docket
and order appellant’s counsel Zachary S. Maloney to file in this Court, on or before
November 26, 2018, an amended brief complying with the appellate rules and the
Anders procedure and addressing both of appellant’s convictions.




                                                      PER CURIAM




                                           2